Exhibit 10.4

 

STATUSED REVOLVING CREDIT SUPPLEMENT

 

THIS SUPPLEMENT to the Master Loan Agreement dated June 17, 2004 (the “MLA”), is
entered into as of June 17, 2004 between CoBANK, ACB (“CoBank”) and SOUTH DAKOTA
SOYBEAN PROCESSORS, LLC, VOLGA, SOUTH DAKOTA (the “Company”), and amends and
restates the Supplement dated February 26, 2002 and numbered BO51S01F executed
by South Dakota Soybean Processors and assumed by the Company.

 

SECTION 1.                            The Revolving Credit Facility.  On the
terms and conditions set forth in the MLA and this Supplement, CoBank agrees to
make loans to the Company during the period set forth below in an aggregate
principal amount not to exceed, at any one time outstanding, the lesser of
$16,000,000.00 (the “Commitment”), or the “Borrowing Base” (as calculated
pursuant to the Borrowing Base Report attached hereto as Exhibit A).  Within the
limits of the Commitment, the Company may borrow, repay and reborrow.

 

SECTION 2.                            Purpose.  The purpose of the Commitment is
to finance the inventory and receivables referred to in the Borrowing Base
Report.

 

SECTION 3.                            Term.  The term of the Commitment shall be
from the date hereof, up to and including March 3l, 2005, or such late date as
CoBank may, in its sole discretion, authorize in writing.

 

SECTION 4.                            Interest.  The Company agrees to pay
interest on the unpaid balance of the loans in accordance with one or more of
the following interest rate options, as selected by the Company:

 

(A)                               Weekly Quoted Variable Rate.  At a rate per
annum equal at all times to the rate of interest established by CoBank on the
first Business Day of each week.  The rate established by CoBank shall be
effective until the first Business Day of the next week.  Each change in the
rate shall be applicable to all balances subject to this option and information
about the then current rate shall be made available upon telephonic request.

 

(B)                               Quoted Fixed Rate.  At a fixed rate per annum
to be quoted by CoBank in its sole discretion in each instance.  Under this
option, rates may be fixed on such balances and for such periods, as may be
agreeable to CoBank in its sole discretion in each instance.

 

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  Upon the expiration of any fixed rate period, interest
shall automatically accrue at the variable rate option unless the amount fixed
is repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, unless CoBank otherwise consents in its sole
discretion in each instance, rates may not be fixed for periods expiring after
the maturity date of the loans.  In the event CoBank

 

--------------------------------------------------------------------------------


 

consents to one or more balances being fixed for a period or periods extending
beyond the maturity date of the loans and the Commitment is not renewed, then
each such balance shall be due and payable on the last day of its fixed rate
period and the promissory note set forth below shall be deemed amended
accordingly.  All elections provided for herein shall be made telephonically or
in writing and must be received by 12:00 Noon Company’s local time.  Interest
shall be calculated on the actual number of days each loan is outstanding on the
basis of a year consisting of 360 days and shall be payable monthly in arrears
by the 20th day of the following month.

 

SECTION 5.                            Promissory Note.  The Company promises to
repay the unpaid principal balance of the loans on the last day of the term of
the Commitment.  In addition to the above, the Company promises to pay interest
on the unpaid principal balance of the loans at the times and in accordance with
the provisions set forth in Section 4 hereof.  This note replaces and
supersedes, but does not constitute payment of the indebtedness evidenced by,
the promissory note set forth in the Supplement being amended and restated
hereby.

 

SECTION 6.                            Borrowing Base Reports, Etc.  The Company
agrees to furnish a Borrowing Base Report to CoBank at such times or intervals
as CoBank may from time to time request.  Until receipt of such a request, the
Company agrees to furnish a Borrowing Base Report to CoBank within 45 days after
each month end calculating the Borrowing Base as of the last day of the month
for which the Report is being furnished.  However, if no balance is outstanding
hereunder on the last day of such month, then no Report need be furnished. 
Regardless of the frequency of the reporting, if at any time the amount
outstanding under the Commitment exceeds the Borrowing Base, the Company shall
immediately notify CoBank and repay so much of the loans as is necessary to
reduce the amount outstanding under the Commitment to the limits of the
Borrowing Base.

 

SECTION 7.                            Letters of Credit.  In addition to loans
and if agreeable to CoBank in its sole discretion in each instance, the Company
may utilize the Commitment to open irrevocable letters of credit for its
account.  Each letter of credit shall reduce the amount available under the
Commitment by the maximum amount capable of being drawn thereunder.  The rights
and obligations of the parties with respect to each letter of credit will be
governed by the Reimbursement Agreement attached hereto as Exhibit B (which
rights and obligations shall be in addition to the rights and obligations of the
parties hereunder and under the MLA).  Notwithstanding the foregoing or any
other provision hereof, the maximum amount capable of being drawn under each
letter of credit must be statused against the Borrowing Base in the same manner
as if it were a loan, and in the event that (after repaying all loans) the
maximum amount capable of being drawn under the letters of credit exceeds the
Borrowing Base, then the Company shall immediately notify CoBank and pay to
CoBank (to be held as cash collateral) an amount equal to such excess.

 

SECTION 8.                            Commitment Fee.  In consideration of the
Commitment, the Company agrees to pay to CoBank a commitment fee on the average
daily unused portion of the Commitment at the rate of 1/4 of 1% per annum
(calculated on a 360 day basis), payable monthly in arrears by the 20th day
following each month.  Such fee shall be payable for each month (or portion
thereof) occurring during the original or any extended term of the

 

2

--------------------------------------------------------------------------------


 

Commitment.  For purposes of calculating the commitment fee only, the
“Commitment” shall mean the dollar amount specified in Section 1 hereof,
irrespective of the Borrowing Base.

 

SECTION 9.                            Amendment Fee.  In consideration of the
amendment, the Company agrees to pay to CoBank on the execution hereof a fee in
the amount of $2,500.00.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

 

CoBANK, ACB

 

SOUTH DAKOTA SOYBEAN PROCESSORS,
LLC

 

 

 

 

 

 

By:

/s/ Teresa L.

 

By:

/s/ Rodney Christianson

 

 

 

 

Title:

  Assistant Corporate Secretary

 

Title:

Chief Executive Officer

 

 

3

--------------------------------------------------------------------------------


 

South Dakota Soybean Processors, LLC

BORROWING BASE REPORT

CoBank ACB

mm/dd/yy

 

 

Eligible Inventory

 

Quantity

 

Unit

 

Unit
Value

 

Market
Value

 

Advance
Rate

 

Maximum
Advance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soybeans *

 

 

 

Bushels

 

 

 

0

 

90

%

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soybean Meal **

 

 

 

Tons

 

 

 

0

 

90

%

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soybean Oil

 

 

 

Pounds

 

 

 

0

 

90

%

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SoyOyl **

 

 

 

Pounds

 

 

 

0

 

90

%

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Refined Oil **

 

 

 

Pounds

 

 

 

0

 

90

%

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soybean Hulls **

 

 

 

Tons

 

 

 

0

 

90

%

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

0

 

 

--------------------------------------------------------------------------------

* Valued at Bid Price FOB Volga, SD

** Valued at Market FOB Volga, SD

 

 

 

 

 

 

 

 

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trade Receivables

 

 

 

0-10 Days

 

 

 

 

 

90

%

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10-30 Days

 

 

 

 

 

50

%

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Over 30 days

 

 

 

 

 

0

%

0

 

 

 

 

 

 

 

 

 

0

 

 

 

0

 

A. Maximum Advance Values of Inventory & Receivables

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B. Less: Any Amount owed for the purchase of Soybeans

 

 

 

 

 

100

%

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C. Borrowing Base

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D. Outstanding Balance of Loan at mm/dd/yy

 

 

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E. Excess / (Deficit)

 

 

 

 

 

 

 

 

 

 

 

0

 

 

Note: If a deficit exists, please remit amount to CoBank unless remitted since
period ending date

 

 

 

 

 

 

Authorized Signature

 

Title

 

Date

 

--------------------------------------------------------------------------------


 

Exhibit B

 

LETTER OF CREDIT REIMBURSEMENT AGREEMENT

 

In consideration of CoBank issuing one or more letters of credit (each a
“Credit”) for the Company’s account under the Supplement to which this agreement
is attached (the “Supplement”), the Company agrees as follows:

 

1.                                       The Company will pay to CoBank in
United States currency and in immediately available funds the amount of each
draft drawn or instrument paid under a Credit.  In addition, the Company agrees
to pay to CoBank such fee for issuing each Credit as CoBank shall prescribe, as
well as all customary charges associated with the issuance of a Credit.  If a
Credit is payable in a foreign currency, the Company will pay to CoBank an
amount in United States currency equivalent to CoBank’s selling rate of exchange
for that currency.  In addition to the amounts set forth above, the Company
shall pay to CoBank such amounts as CoBank shall determine arc necessary to
compensate CoBank for any cost attributable to CoBank issuing or having
outstanding any Credit resulting from the application of any taw or regulation
concerning any reserve, assessment, capital adequacy or similar requirement
relating to letters of credit, reimbursement agreements with respect thereto, or
to similar liabilities or assets of banks, whether existing at the time of the
issuance of a Credit or adopted thereafter.  Each payment hereunder shall be
payable on demand at the place and manner set forth in the Master Loan Agreement
between the parties (the “MLA’) and with interest from the date of demand to the
date paid at CoBank’s National Variable Rate.  The Company hereby authorizes
CoBank to create a loan under the Supplement bearing interest at the variable
rate set forth therein for any sums owing hereunder.

 

2.                                       Neither CoBank nor any of its
correspondents shall in any way be responsible for the performance by any
beneficiary of its obligations to the Company nor for the form, sufficiency,
correctness, genuineness, authority of the person signing, falsification or
legal effect of any documents called for under a Credit if such documents on
their face appear to be in order.  In addition, CoBank and its correspondents
may receive and accept or pay as complying with the terms of a Credit any
drafts, documents, or certificates, otherwise in order, signed by any person
purporting to be an administrator, executor, trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, liquidator, receiver, or
other legal representative of the party authorized under a Credit to draw or
issue such instruments or other documents.

 

3.                                       In the event the Credit is a commercial
Credit, then, is addition to the other provisions hereof, the Company: (i)
agrees to obtain or cause to be in existence insurance on any merchandise
described in the Credit against fire and other usual risks and against any
additional risks which CoBank may request, and (ii) authorizes and empowers
CoBank to collect the amount due under any such insurance and apply the same
against any of the Company’s obligations to CoBank arising under the Credit or
otherwise.  In addition, whether the Credit is a commercial or a standby Credit,
the Company represents and warrants that any required import, export or foreign
exchange licenses or other governmental approvals relevant to the Credit and the
merchandise described therein have been obtained and that the transactions
contemplated thereby are not prohibited under any law, rule, regulation, order
or the like, including the Foreign Assets Control Regulations of the U.S.
Department of Treasury.

 

4.                                       All directors and correspondence
relating to a Credit are to be sent at the Company’s risk and CoBank does not
assume any responsibility for any inaccuracy, interruption, error, or delay in
transmission or delivery by post, telegraph, cable or other electronic means, or
for any inaccuracy of translation.

 

5.                                       CoBank shall not be responsible for my
act, error, neglect, default, omission, insolvency or failure in business of any
of its correspondents, and any action taken or omitted by CoBank or its
correspondents under or in connection with a Credit shall, if taken or omitted
with honesty in fact, be binding on the Company and shall not put CoBank or its
correspondents under any resulting liability to the Company.  In no event shall
CoBank be liable for special, consequential or punitive damages.

 

6.                                       The Company will indemnify CoBank
against and hold it harmless from all loss, damage, cost, and expense (including
attorneys’ fees and expenses) arising out of (i) its issuance of or any other
action taken by CoBank in connection with a Credit, other than loss or damage
resulting from its gross negligence or willful misconduct, and (ii) claims or
legal proceedings incident to the collection of amounts owed by the Company
hereunder, or the enforcement of CoBank’s rights or the rights of others under a
Credit, including, without limitation, legal

 

5

--------------------------------------------------------------------------------


 

proceedings relating to any court order, injunction or other process or decree
restraining or seeking to restrain CoBank from paying any amount under a Credit.

 

7.                                       In the event (i) the Company fails to
make any payment owing hereunder when the same shall become due and payable;
(ii) any covenant or representation or warranty set forth herein is breached;
(iii) the “Commitment” (as defined in the Supplement) expires prior to the
expiration date of any Credit; or (iv) an “Event of Default” (as defined in the
MLA) occurs under the MLA, then, in any such event, the amount of each Credit,
together with any amounts payable by the Company in connection therewith, shall,
at CoBank’s option, become immediately due and payable.  To the extent that any
amount paid by the Company pursuant to this Section 7 shall not then be due
under the terms of a Credit, such payment shall serve as security for the
Company’s obligation to indemnify CoBank for any amounts subsequently disbursed
by CoBank pursuant to a Credit.  Furthermore, upon the institution of any legal
proceeding described is Section 6(ii) hereof, the Company will, on demand,
assign and deliver to CoBank, as security for the Company’s obligation to
indemnify CoBank, cash collateral in an amount satisfactory to CoBank.

 

8.                                       CoBank shall be fully protected in, and
shall incur no liability to the Company for acting upon, any oral, telephonic,
facsimile, cable or other electronic instructions which CoBank in good faith
believes to have been given by any authorized person.  CoBank may, at its
option, use any means of verifying any instructions received by it and may also,
at its option, refuse to act on any oral, telephonic, facsimile, cable or other
electronic instructions or any part thereof, without incurring any
responsibility for any loss, liability or expenses arising out of such refusal.

 

9.                                       The Uniform Customs and Practice as
most recently published by the International Chamber of Commerce (hereafter
called the “UCP”) shall in all respects be deemed a part hereof as fully as if
incorporated herein, and shall apply to the Credits.  To the extent the UCP is
inconsistent with the governing law set forth in the MLA, the UCP shall control.

 

6

--------------------------------------------------------------------------------